 
 
IV 
108th CONGRESS
2d Session
H. RES. 625 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2004 
Mr. Flake submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Recognizing, and supporting efforts to enhance the public awareness of, the social problem of child abuse and neglect. 
  
Whereas each year in the United States approximately 3,000,000 reports of suspected or known child abuse and neglect, involving 5,000,000 children, are made to child protective service agencies; 
Whereas 588,000 children are unable to live safely with their families and are placed in foster homes and institutions; 
Whereas it is estimated that every year in the United States more than 1,200 children, 85 percent of whom are under the age of 6 years, of whom 44 percent are under the age of 1 year, lose their lives as a direct result of abuse and neglect; 
Whereas this tragic social problem results in human and economic costs through crime and delinquency, drug and alcohol abuse, domestic violence, and welfare dependency; and 
Whereas Childhelp USA initiated a Day of Hope that was observed on Wednesday, April 7, 2004, during Child Abuse Prevention Month, to focus public awareness on child abuse and neglect: Now, therefore, be it 
 
That— 
 
(1)it is the sense of the House of Representatives that— 
(A)all Americans should keep the victims of child abuse and neglect in their thoughts and prayers; 
(B)all Americans should seek to break the cycle of child abuse and neglect and to give victimized children hope for the future; and 
(C)the faith community, nonprofit organizations, and volunteers across America should recommit themselves and mobilize their resources to assist abused and neglected children; and 
(2)the House of Representatives— 
(A)supports the goals and ideas of the Day of Hope, which were observed as part of Child Abuse Prevention Month; and 
(B)commends the individuals working on behalf of abused and neglected children throughout the United States. 
 
